Exhibit 10.2 Annual Award Non-Employee Board Member LRAD CORPORATION RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND RESTRICTED STOCK UNIT AWARD AGREEMENT Participant: Address: Participant has been granted a Restricted Stock Unit of LRAD Corporation (the “ Company ”), subject to the terms and conditions of this Restricted Stock Unit Award Grant Notice (the “ Grant Notice ”), the LRAD Corporation 2015 Equity Incentive Plan (the “ Plan ”), and the Restricted Stock Unit Agreement attached hereto as ExhibitA (the “ Agreement ”), as follows. Date of Grant: Number of RSUs Granted: RSUs representing an equal number of shares of Common Stock (the “ Shares ”) Vesting Schedule: Provided you continue as an Outside Director, the RSUs will vest in full on the first anniversary of the Date of Grant. The RSUs will be subject to the accelerated vesting provisions of the Plan and the Agreement. By his or her signature below, Participant agrees to be bound by the terms and conditions of the Plan, the Agreement and this Grant Notice. Participant has reviewed the Agreement, the Plan and this Grant Notice in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Grant Notice and fully understands all provisions of this Grant Notice, Agreement and the Plan. Participant has been provided with a copy or electronic access to a copy of the prospectus for the Plan. Participant hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions arising under the Plan, this Grant Notice or the Agreement. Capitalized terms not defined herein or in the Agreement shall have the meanings ascribed to such terms in the Plan. By Participant’s signature and the signature of the Company’s representative below, Participant and the Company agree that the RSUs are granted under and governed by the terms and conditions of the Plan, the Agreement and this Grant Notice, including exhibits hereto and thereto, all of which are made a part of this document. The parties have executed this Agreement as of the Grant Date. PARTICIPANT LRAD CORPORATION By: By: Print Name: Print Title: Title: EXHIBIT A RESTRICTED STOCK UNIT AWARD AGREEMENT Pursuant to the Grant Notice to which this Restricted Stock Unit Award Agreement (this “ Agreement ”) is attached, the Company has granted to Participant the right to receive the number of RSUs set forth in the Grant Notice. 1.
